                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 1 of 51 PageID #: 7 19SL-CC04524

                                IN THE CIRCUIT COURT OF
                             SAINT LOUIS COUNTY, MISSOURI

 AUTO CLUB FAMILY INSURANCE                            )
 COMPANY and LITITZ MUTUAL                             )
 INSURANCE COMPANY A/S/O INSUREDS,                     )
 AS LISTED ON “SCHEDULE” A                             )
                                                       )
                   Plaintiffs,                         )
                                                       )
 v.                                                    )
                                                       ) Case No:
 BRASSCRAFT MANUFACTURING                              )
 COMPANY,                                              )
                                                       )
      SERVE: CORPORATE HEADQUARTERS                    )
            39600 Orchard Hill Pl, Novi, MI            )
            48375-5331                                 )
                                                       )
      SERVE BY CERTIFIED MAIL                          )
                                                       )
 and                                                   )
                                                       )
 MASCO CORPORATION,                                    )
                                                       )
   SERVE: CORPORATE HEADQUARTERS                       )
         17450 College Parkway, Livonia,               )
          Michigan 48152                               )
                                                       )
   SERVE BY CERTIFIED MAIL                             )
                                                       )
                                                       )
                   Defendants.                         )
                                                       )
                                                       )


                                 PETITION FOR DAMAGES

         NOW COME Plaintiffs, AUTO CLUB FAMILY INSURANCE COMPANY, and LITITZ

MUTUAL INSURANCE COMPANY as Subrogees of the INSUREDS as listed on SCHEDULE

A by their undersigned attorney, state in their Petition for product liability against Defendants as

follows:

                                                 1

                                                                                            EXHIBIT A
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 2 of 51 PageID #: 8



                                 NATURE OF THE ACTION

       1.      This action seeks to recover damages caused by defects associated with

BRASSCRAFT MANUFACTURING COMPANY and MASCO CORPORATION’s (hereafter

jointly “DEFENDANTS”) water supply lines (hereinafter “water supply lines”), which are used to

transport water from a water supply pipe to plumbing fixtures.

       2.      DEFENDANTS designed, engineered, manufactured, constructed, tested,

inspected, packaged, labeled, marketed, distributed, sold, warranted, and/or performed other work

in connection with flexible water supply lines, including those of Schedule A Plaintiffs’ Insureds.

These water supply lines contain certain latent defects that make them unfit for their intended,

anticipated or reasonably foreseeable use, including reasonably foreseeable misuse.

       3.      DEFENDANTS’ water supply lines, including those of Schedule A Plaintiffs’

Insureds, are defective because of poor material selection, defective design, defective

manufacturing, and lack of or inadequate warnings/instructions, that cause them to routinely fail

because circumferential fractures of the plastic coupling nuts.




                                                 2
                                                                                                         Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 3 of 51 PageID #: 9



       4.      Plaintiffs are insurers who made payments to, or on behalf of, their insureds

(hereafter “Insureds”) for damages caused by DEFENDANTS’ water supply lines, and as a result

of such payments, are subrogated to the rights of their Insureds and have received an assignment

of any claims relating thereto, as against DEFENDANTS.

       5.      “Schedule A” is a spreadsheet that lists all of Schedule A Plaintiffs’ Insureds who

suffered damages that were caused by DEFENDANTS’ defective water supply lines as a result of

the plastic coupling nut experiencing a circumferential fracture. The spreadsheet includes the

Plaintiffs’ name, Insureds’ names, dates of loss, loss locations and damage amounts.

       6.      Plaintiffs suffered harm as a result of DEFENDANTS’ actions because their water

supply lines contained unreasonably dangerous defects which caused the water supply lines to fail

causing harm, not only to the water supply lines, but also to Schedule A Plaintiffs’ Insureds’ real

and personal property.

                                          THE PARTIES

       7.      Plaintiff, AUTO CLUB FAMILY INSURANCE COMPANY, is an insurance

company organized under the laws of the state of Missouri with a principal place of business

located at 12901 North Forty Drive, St. Louis, Missouri 63141.

       8.      Plaintiff, LITITZ MUTUAL INSURANCE COMPANY, is an insurance company

organized under the laws of the commonwealth of Pennsylvania with a principal place of business

located at 2 N. Broad Street, Lititz, PA 17543.

       9.      At all times relevant hereto, Plaintiffs were authorized to issue policies of insurance

in Missouri.

       10.     At all times relevant hereto, Schedule A Plaintiffs’ Insureds owned and/or occupied

the property where the loss occurred as listed on Schedule A (hereinafter “the Properties”).



                                                  3
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 4 of 51 PageID #: 10



        11.     Prior to the dates of loss listed on Schedule A (hereafter referred to as “dates of

losses”), Plaintiffs issued a policy of insurance to Plaintiffs’ Insureds; said policies covering the

Properties, including their structure and/or contents, and insuring against other losses in effect on

the dates of losses.

        12.     The claims listed on Schedule A were subject to one or more of a series of tolling

agreements that collectively extended the statutory limitations periods of those claims until

October 15, 2019.

        13.     Defendant,   BRASSCRAFT          MANUFACTURING             COMPANY        (hereafter

“BrassCraft”), is a Michigan corporation with its principal place of business located at 39600

Orchard Hill Pl, Novi, MI 48375-5331. BrassCraft products are sold at retail stores throughout the

United States and in Oakland County. BRASSCRAFT is a wholly owned subsidiary of Defendant,

MASCO Corporation.

        14.     Defendant, MASCO CORPORATION (hereafter “Masco”), is a Delaware

corporation with its principal place of business located at 17450 College Parkway, Livonia,

Michigan 48152. Masco products are sold at retail stores throughout the United States and in

Oakland County. Masco is the parent corporation of Defendant, BrassCraft.

        15.     DEFENDANTS designed, engineered, manufactured, sold, distributed, marketed,

packaged, labeled, constructed, tested, inspected, warranted, placed in the stream of commerce

and/or performed other work in connection with their water supply lines, including those of

Schedule A Plaintiffs’ Insureds, for use with common household fixtures and appliances, including

toilets and sinks.




                                                 4
                                                                                                         Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 5 of 51 PageID #: 11



                                 JURISDICTION AND VENUE

         16.   This Court has general personal jurisdiction and/or limited personal jurisdiction

over each of the named parties pursuant to R.S.Mo.§ 506.500.1(3).

         17.   Venue is proper in this Court pursuant to R.S.Mo. § 508.010.4.

                                      GENERAL ALLEGATIONS

         18.   DEFENDANTS designed, engineered, manufactured, sold, distributed, marketed,

packaged, labeled, constructed, tested, inspected, warrantied, and/or performed other work in

connection with defective water supply lines, including those of Schedule A Plaintiffs’ Insureds,

with the specific purpose that these be installed by builders, plumbers and consumers in homes

and other buildings.

         19.   The water supply lines were designed, manufactured and introduced as a safe and

superior alternative to rigid metal pipes with shutoff valves. The water supply lines, including

those of Schedule A Plaintiffs’ Insureds, were marketed as a safe product, of merchantable quality,

and fit for their intended, anticipated and reasonably foreseeable uses.

         20.   The water supply lines were used to transport water from a supply pipe to a

plumbing fixture (e.g., a toilet, or a sink). The water supply lines primarily consist of three main

parts: the flexible hose and two coupling nuts, one on each end of the hose, which connect the

water supply lines to adjacent plumbing fixtures and the water source. Depending on the particular

supply line, one or both of the coupling nuts are plastic. (hereafter referred to as “plastic coupling

nut”).

         21.   At all times material hereto, the water supply lines, including those of Schedule A

Plaintiffs’ Insureds, were prone to suffering circumferential fractures of the plastic nut, resulting

in water leakage causing damage to real and personal property.



                                                  5
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 6 of 51 PageID #: 12



       22.     DEFENDANTS, however, knowingly failed to disclose that their water supply

lines, including those of Schedule A Plaintiffs’ Insureds, were subject to serious defects, were

unsafe, and posed a substantial risk of failure, in that the coupling nut would crack, resulting in

flooding damage to building owners’ real and personal property. Even after DEFENDANTS

became aware that their water supply lines were failing, DEFENDANTS failed to notify

consumers of the defects.

       23.     Cracking or fracturing of the plastic coupling nut can cause the supply lines to fail,

even under normal pressure conditions and absent any faulty installation and/or misuse by the

consumer, because the water being transported is under pressure.

       24.     DEFENDANTS knew, or but for their reckless indifference, should have known,

that they were receiving and were going to continue to receive reports of failed water supply lines.

       25.     Despite their knowledge, DEFENDANTS did not disclose to their customers or

prospective purchasers, including Schedule A Plaintiffs’ Insureds, that there was a substantial risk

that the water supply line would manifest the defect.

       26.     Consumers who purchased, and ultimate users of DEFENDANTS’ water supply

lines, including Schedule A Plaintiffs’ Insureds, had no way of knowing that the water supply lines

were defective at the point of sale.

       27.     At some time, DEFENDANTS began manufacturing water supply lines with plastic

coupling nuts. These plastic coupling nuts, including those of Schedule A Plaintiffs’ Insureds, were

made from an inexpensive plastic rather than metal. These plastic coupling nuts regularly suffer

from a circumferential fracture resulting in flooding and damaged property.

       28.     DEFENDANTS’ water supply lines are connected to the plumbing fixtures such as

toilets and sinks with a plastic coupling nut which was designed, engineered, manufactured,



                                                 6
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 7 of 51 PageID #: 13



constructed, tested, inspected, packaged, labeled, marketed, distributed, sold, and/or warranted by

DEFENDANTS.

       29.     This plastic component is a critical part. It secures the connector to the plumbing

fixture and maintains positive water flow.

       30.     When using plastics to manufacture and design parts, the plastics industry

recognizes that a proper design strategy will include, at minimum: (a) a concern for safety and

performance; (b) appropriate material selection and a mold design optimized for the chosen

material to achieve the functional design goal; (c) maximum functionality; and (d) optimum

material usage.

       31.     The DEFENDANTS failed to account for material properties and failed to utilize

design considerations applicable to the plastic material from which the coupling nuts were made,

which were well known and commonly utilized at the time the coupling nuts were designed,

including but not limited to choice of materials, proper mold design, localized concentration of

stress, avoiding sharp angles, notch sensitivity, material creep over time, crazing and crack

propagation over time, in the design of the plastic coupling nuts.

       32.     As the result of the DEFENDANTS failing to account for the material properties

and failure to utilize the design considerations which were well known and commonly utilized at

the time the coupling nuts were designed, the coupling nuts, including those of Schedule A

Plaintiffs’ Insureds, were prone to failure from the time such coupling nuts were put into use and

over time after being put into use.

       33.     As the result of the propensity for failure from the time such coupling nuts were put

into use and over time after being put into use, the coupling nuts, including those of Schedule A




                                                 7
                                                                                                         Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 8 of 51 PageID #: 14



Plaintiffs’ Insureds, were unreasonably dangerous, defective and not fit for the intended,

anticipated and reasonably foreseeable use of the coupling nut.

        34.     By utilizing better and economically feasible material choices, accounting for

material properties and utilizing design considerations, which were well known and commonly

used at the time the coupling was designed, a coupling nut that was fit for its intended, anticipated

and reasonably foreseeable use, including foreseeable misuses, and was not prone to failure, was

practical and feasible to design, market, distribute and sell.

        35.     Despite extensive instruction to the contrary from the plastics industry found in off-

the-shelf design and material guides, as well as DEFENDANTS’ knowledge that repeated coupling

nut failures were being reported each year, DEFENDANTS continued to manufacture the defective

coupling nut and the defects caused the coupling nut to repeatedly fracture in near uniform fashion

after routine installation.

        36.     DEFENDANTS’ defectively designed plastic coupling nuts remain in homes and

other buildings throughout the United States, and they will ultimately fail due to creep and creep

rupture.

        37.     DEFENDANTS knew that their plastic coupling nuts, including those of Schedule

A Plaintiffs’ Insureds, presented excessive preventable hazards. Specifically, DEFENDANTS

knew that the plastic coupling nut was susceptible to circumferential fracture and that the

installation instructions and warnings failed to provide the installer with sufficient information to

safely install the plastic coupling nut and/or timely replace it before it failed.

        38.     Despite their knowledge, DEFENDANTS never provided any public warnings

about the risk of the plastic coupling nut’s failure and also never instituted a recall to inspect,

repair, or replace the knowingly defective plastic coupling nuts. As a result, homes and buildings



                                                   8
                                                                                                          Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
 Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 9 of 51 PageID #: 15



throughout the United States are exposed to, and continue to suffer, catastrophic water damage

due to the failure of DEFENDANTS’ defective plastic coupling nuts.

       39.     DEFENDANTS do not instruct their customers to inspect their water supply lines

for signs of failure or warn them of the water supply lines’ susceptibility to failure.

       40.     DEFENDANTS had a duty to adequately warn consumers, purchasers, and users

of their water supply lines, including Schedule A Plaintiffs’ Insureds, as to how they could fail,

why they can fail, and what can happen if they fail because of their defective nature.

       41.     Similarly, DEFENDANTS had a duty to adequately instruct consumers,

purchasers, and users of their water supply lines, including Schedule A Plaintiffs’ Insureds, as to

how to properly install the water supply lines, how to properly maintain the water supply lines,

how to prevent the coupling nut from failing and what to look for before the failure occurred.

       42.     The reasonable expectation of a consumer of the water supply lines, including

Schedule A Plaintiffs’ Insureds, is that the life expectancy of a properly designed supply line

connected to a plumbing fixture, a toilet for example, will equal or surpass that of the toilet, unless

warned or informed by the manufacturer otherwise.

                                       FACTUAL ALLEGATIONS

       43.     At all times relevant hereto, Schedule A Plaintiffs’ Insureds owned and/or occupied

their respective Properties listed on Schedule A.

       44.     Prior to the dates of losses, DEFENDANTS designed, engineered, manufactured,

sold, distributed, marketed, packaged, labeled, constructed, tested, inspected, warranted,

performed other work on, and thus placed in the stream of commerce, water supply lines which

were connected to plumbing fixtures at the Properties.




                                                    9
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 10 of 51 PageID #: 16



        45.     On or about the dates of loss, water leaks occurred within the Properties and

originated at the fixture or appliance water supply line.

        46.     The failure of the water supply lines caused the water leaks.

        47.     The water leaks resulted in significant damage to the Properties and personal

property of Schedule A Plaintiffs’ Insureds.

        48.     Plaintiffs received claims upon the insurance policies issued by the Plaintiffs for

the damage to real and personal property caused by the failure of these water supply lines,

including loss of use of the home or building, cost of cleanup and repairs, and other incidental and

consequential losses suffered by the insured as the result of the water supply line failure, covered

under the policy on which the claims are made.

        49.     Plaintiffs paid the claims of their insureds made in connection with the failure of

these water supply lines and the damages and losses resulting from such failures, as per the terms

of the insurance policies issued by the plaintiffs and the plaintiffs are both equitably and

contractually subrogated to the rights of their insureds to the extent of such payments and may

bring this action.

        50.     Schedule A Plaintiffs’ Insureds are in the class of persons that DEFENDANTS

should reasonably have foreseen as being subject to the harms caused by the unreasonably

dangerous and defective condition of DEFENDANTS’ water supply lines.

        51.     DEFENDANTS, at all times material hereto, were regularly engaged in the

business of designing, manufacturing, packaging, labeling and distributing the subject water

supply lines.

        52.     The water supply lines were in unreasonably dangerous and defective condition,

including those of Schedule A Plaintiffs’ Insureds, and were not fit for the intended, anticipated



                                                 10
                                                                                                         Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 11 of 51 PageID #: 17



and reasonably foreseeable uses, including foreseeable misuses of the water supply lines at the

time the water supply lines left the possession and control of the DEFENDANTS.

       53.     DEFENDANTS’ water supply lines were expected to and did reach the Schedule

A Plaintiffs’ Insureds without substantial alteration in the condition in which the water supply lines

were sold by DEFENDANTS.

       54.     At all times material hereto, DEFENDANTS’ water supply lines, including those

of Schedule A Plaintiffs’ Insureds, were installed and placed in use without substantial alteration.

       55.     At all times material hereto, DEFENDANTS’ water supply lines, including those

of Schedule A Plaintiffs’ Insureds, were used for the intended, anticipated and reasonably

foreseeable use of such water supply lines.

       56.     The DEFENDANTS’ water supply lines were reasonably expected by purchasers

and users, including Schedule A Plaintiffs’ Insureds, to have a useful life equal to or greater than

the plumbing fixture to which they were connected, and each water supply line that is the subject

of this action failed within and before the expiration of the reasonably expected useful life as

anticipated by the purchaser and user.

       57.     The water supply lines, which are the subject of this action and failed within and

before the expiration of the reasonably expected useful life as anticipated by the purchaser and

user, did not, according to any instructions or warnings supplied with the water supply lines,

require maintenance, care or replacement within the reasonably expected useful life of the water

supply line.

       58.     At all relevant times, and prior to the dates of losses listed in Schedule A,

DEFENDANTS knew that: (a) the risk of the failure of their water supply lines were substantial

due to their inherent defects; (b) Schedule A Plaintiffs’ Insureds were unaware of the substantial



                                                 11
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 12 of 51 PageID #: 18



risk that the water supply lines would break; (c) Schedule A Plaintiffs’ Insureds had a reasonable

expectation that DEFENDANTS would disclose these risks and had cured the defects associated

with their products; and (d) Schedule A Plaintiffs’ Insureds were unaware that their water supply

lines needed to be replaced to avoid sudden potentially catastrophic failure of the water supply

lines, or that they had a specific useful life.

        59.     The damages sustained by Plaintiffs and Schedule A Plaintiffs’ Insureds were

directly and proximate caused by and are the natural and foreseeable consequence of the core of

common facts surrounding DEFENDANTS’ misconduct, including, but not limited to: (a) the

water supply lines suffer from a defect known to DEFENDANTS that led to the failure of the

plastic coupling nut; (b) the water supply lines were defective for their intended, anticipated and

reasonably foreseeable use at the time of sale; and (c) that DEFENDANTS did not provide

adequate warning/instructions concerning the defective nature of the water supply lines.

        60.     As a result of the water losses and resultant damages, Plaintiffs have made

payments to their Insureds in an amount in excess of $290,000.00 in accordance with the terms

and conditions of the insurance policies.

                                             CAUSES OF ACTION

                           COUNT I – STRICT LIABILITY - DESIGN DEFECT
                                          (BRASSCRAFT)


        61.     Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth herein.

        62.     BRASSCRAFT designed, engineered, manufactured, distributed, marketed,

packaged, labeled, constructed, tested, inspected, warranted, and/or sold in the ordinary course of

BRASSCRAFT’s business, thus placing the water supply lines in the stream of commerce, the

defective and unreasonably dangerous water supply lines to Schedule A Plaintiffs’ Insureds.



                                                  12
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 13 of 51 PageID #: 19



          63.   The water supply lines that BRASSCRAFT designed, engineered, manufactured,

distributed, marketed, packaged, labeled, constructed, tested, inspected, warranted, and/or sold,

thus placing the water supply lines in the stream of commerce, were defective and unreasonably

dangerous in their design, and were defective and unreasonably dangerous when they left

BRASSCRAFT’s control.

          64.   At the times the water supply lines were sold, they were in the same unreasonably

dangerous, defective condition when put to their reasonably anticipated use as water supply lines

to plumbing fixtures, in which they left BRASSCRAFT’s possession and/or control.

          65.   Schedule A Plaintiffs’ Insureds were members of the class of persons that

BRASSCRAFT should reasonably have foreseen as being subject to the harms caused by the water

supply lines’ defective condition and Schedule A Plaintiffs’ Insureds used the water supply lines

as reasonably anticipated by BRASSCRAFT as water supply lines to plumbing fixtures.

          66.   BRASSCRAFT knew, or should have known, that the water supply lines, including

those of Schedule A Plaintiffs’ Insureds, contained non-obvious and unreasonable dangers in their

design.

          67.   BRASSCRAFT is strictly liable to Plaintiffs under R.S.Mo. § 537.60 and other

applicable law for the injuries suffered by Plaintiffs because the water supply lines of Schedule A

Plaintiffs’ Insureds were defective and unreasonably dangerous for their intended use when put to

their reasonably anticipated use by Plaintiffs’ Insureds as plumbing fixtures.

          68.   Defendants’ water supply lines, including those of Schedule A Plaintiffs’ Insureds,

were unreasonably dangerous and defectively designed in one or more of the following ways:

                 a.      BRASSCRAFT designed the water supply lines and coupling nuts without
          concern for safety and performance;

                b.       BRASSCRAFT designed the water supply lines and coupling nuts in a
          manner that fractures during its intended, anticipated use;

                                                13
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 14 of 51 PageID #: 20



               c.      BRASSCRAFT designed the water supply lines and coupling nuts without
        choosing the proper material for their manufacture;
               d.      BRASSCRAFT designed the water supply lines and coupling nuts without
        adequately accounting for the properties of the materials used for manufacturing of the
        coupling nuts;
              e.      BRASSCRAFT designed the water supply lines and coupling nuts without
        mold design optimized to achieve the functional design goal;

             f.     BRASSCRAFT designed the water supply lines and coupling nuts without
        maximum functionality;

               g.      BRASSCRAFT designed the water supply lines and coupling nuts in a
        manner that failed to avoid sharp angles and was susceptible to notch sensitivity, material
        creep over time, and crazing and crack propagation over time;
               h.      BRASSCRAFT designed the water supply lines and coupling nuts without
        concern for the molds used to manufacture the coupling nuts, thus failing to minimize the
        occurrence of manufacturing defects;
               i.     BRASSCRAFT failed to design water supply lines and coupling nuts that
        would have an adequately long useful life;
                j.     BRASSCRAFT designed the water supply lines and coupling nuts without
        testing the coupling nuts during the design phase so as to verify that it would not fracture
        during the intended, anticipated use;
               k.      BRASSCRAFT defectively designed the water supply lines in other ways,
        under the circumstances, to be determined.

        69.     As a direct and proximate result of BRASSCRAFT’s aforesaid acts and/or

omissions, for which BRASSCRAFT is strictly liable, Schedule A Plaintiffs’ Insureds suffered

damage to their real and personal property, as well as the loss of use of said property, extra

expenses, and other incidental and consequential damages in an amount in excess of the minimum

jurisdictional limits of this Court.

        70.     By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Plaintiffs are legally, equitably, and contractually subrogated to the rights of

Schedule A Plaintiffs’ Insureds to the extent of such payments.




                                                 14
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 15 of 51 PageID #: 21



       71.     In the event that Plaintiffs become obligated to pay additional sums for these losses

in the future, Plaintiffs pray for leave to amend this Petition accordingly when the true and exact

costs thereof are ascertained.

                  COUNT II – STRICT LIABILITY - MANUFACTURING DEFECT
                                      (BRASSCRAFT)


       72.     Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth herein.

       73.     BRASSCRAFT designed, engineered, manufactured, distributed, marketed,

packaged, labeled, constructed, tested, inspected, warranted, and/or sold in the ordinary course of

BRASSCRAFT’s business, thus placing the water supply lines in the stream of commerce, the

defective and unreasonably dangerous water supply lines, to Schedule A Plaintiffs’ Insureds.

       74.     The water supply lines that BRASSCRAFT designed, engineered, manufactured,

constructed, tested, inspected, packaged, labeled, marketed, distributed, sold, warranted, and/or

performed, thus placing the water supply lines in the stream of commerce, were defective and

unreasonably dangerous in their manufacturing process, and were defective and unreasonably

dangerous when they left BRASSCRAFT’s control.

       75.     At the times the water supply lines were sold, including those of Schedule A

Plaintiffs’ Insureds, they were in the same unreasonably dangerous, defective condition when put

to their reasonably anticipated use as water supply lines to plumbing fixtures, in which they left

BRASSCRAFT’s possession and/or control.

       76.     Schedule A Plaintiffs’ Insureds were members of the class of persons that

BRASSCRAFT should reasonably have foreseen as being subject to the harms caused by the water

supply lines’ defective condition and Schedule A Plaintiffs’ Insureds used the water supply lines

as reasonably anticipated by BRASSCRAFT as water supply lines to plumbing fixtures.



                                                 15
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 16 of 51 PageID #: 22



        77.     BRASSCRAFT knew, or should have known, that the water supply lines, including

those of Schedule A Plaintiffs’ Insureds, contained non-obvious and unreasonable dangers in the

manner by which they were manufactured.

        78.     BRASSCRAFT is strictly liable to Plaintiffs under R.S.Mo. § 537.60 and other

applicable law for the injuries suffered by Plaintiffs because the water supply lines of Schedule A

Plaintiffs’ Insureds were defective and unreasonably dangerous for their intended use when put to

their reasonably anticipated use by Plaintiffs’ Insureds as plumbing fixtures.

        79.     Defendants’ water supply lines, including those of Schedule A Plaintiffs’ Insureds,

were defectively and unreasonably dangerously manufactured in one or more of the following

ways:

                a.     BRASSCRAFT did not manufacture the water supply lines and coupling
        nuts using proper operating parameters;

               b.      BRASSCRAFT manufactured the water supply lines and coupling nuts
        without using proper mold temperature controls;

                c.      BRASSCRAFT manufactured the water supply lines and coupling nuts so
        as to create defective and unreasonably dangerous voids;

               d.      BRASSCRAFT manufactured the water supply lines without proper
        design specifications; and

                e.       BRASSCRAFT manufactured the water supply lines and coupling nuts so
        as to create a final product that was defective and unreasonably dangerously brittle; and

               f.      BRASSCRAFT defectively and unreasonably dangerously manufactured
        the water supply lines in other ways, under the circumstances, to be determined.

        80.     As a direct and proximate result of BRASSCRAFT’s aforesaid acts and/or

omissions, for which BRASSCRAFT is strictly liable, Schedule A Plaintiffs’ Insureds suffered

damage to their real and personal property, as well as the loss of use of said property, extra

expenses, and other incidental and consequential damages in an amount in excess of the minimum

jurisdictional limits of this Court.

                                                16
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 17 of 51 PageID #: 23



       81.     By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Plaintiffs are legally, equitably, and contractually subrogated to the rights of

Schedule A Plaintiffs’ Insureds to the extent of such payments.

       82.     In the event that Plaintiffs become obligated to pay additional sums for these losses

in the future, Plaintiffs pray for leave to amend this Petition accordingly when the true and exact

costs thereof are ascertained.

       COUNT III – STRICT LIABILITY - FAILURE TO WARN/INSTRUCT OR
                    INADEQUATE WARNING/INSTRUCTION
                                (BRASSCRAFT)

       83.     Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth herein.

       84.     BRASSCRAFT designed, engineered, manufactured, distributed, marketed,

packaged, labeled, constructed, tested, inspected, warranted, and/or sold in the ordinary course of

BRASSCRAFT’s business, thus placing the water supply lines in the stream of commerce, the

defective and unreasonably dangerous water supply lines, to Schedule A Plaintiffs’ Insureds.

       85.     The water supply lines that BRASSCRAFT designed, engineered, manufactured,

distributed, marketed, packaged, labeled, constructed, tested, inspected, warranted, and/or sold

were defective and unreasonably dangerous in their design and manufacture, and were defective

and unreasonably dangerous when they left BRASSCRAFT’s control.

       86.     At the times the water supply lines were sold, they were in the same unreasonably

dangerous, defective condition when put to their reasonably anticipated use as water supply lines

to plumbing fixtures, in which they left BRASSCRAFT’s possession and/or control.

       87.     Schedule A Plaintiffs’ Insureds were members of the class of persons that

BRASSCRAFT should reasonably have foreseen as being subject to the harms caused by the water




                                                 17
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 18 of 51 PageID #: 24



supply lines’ defective condition and Schedule A Plaintiffs’ Insureds used the water supply lines

as reasonably anticipated by BRASSCRAFT as water supply lines to plumbing fixtures.

       88.     BRASSCRAFT knew, or should have known, that the water supply lines contained

a non-obvious and unreasonably dangerous condition, that consumers, including Schedule A

Plaintiffs’ Insureds, would not comprehend the danger without adequate warnings/instructions

when putting the water supply lines to their reasonably anticipated use without knowledge of the

water supply lines’ characteristics.

       89.     BRASSCRAFT knew, or should have known, that the water supply lines were

highly susceptible to failure under expected installation and use conditions and that consumers,

including Schedule A Plaintiffs’ Insureds, would not repeatedly replace their water supply lines

without adequate warnings/instructions.

       90.     BRASSCRAFT knew, or should have known, that consumers, including Schedule

A Plaintiffs’ Insureds, would use the water supply lines without first inspecting their durability.

       91.     BRASSCRAFT failed to inform consumers, including Schedule A Plaintiffs’

Insureds, as to the water supply lines’ susceptibility to sudden catastrophic failure.

       92.     BRASSCRAFT failed to warn consumers, including Schedule A Plaintiffs’

Insureds, that it was necessary to periodically inspect and replace the water supply lines, even if

the water supply lines had not yet failed or even if the water supply lines were still within the

warranty period measured after the consumer’s date of purchase of the water supply lines.

       93.     The water supply lines were defective and unreasonably dangerous due to

inadequate warnings/instructions, inadequate inspection and testing, and inadequate reporting

regarding the results of quality control testing and safety inspections, or lack thereof.




                                                 18
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 19 of 51 PageID #: 25



       94.     Had Schedule A Plaintiffs’ Insureds been adequately warned/instructed concerning

the likelihood that the water supply lines would fail, they would have taken steps to avoid damages

by replacing the water supply lines or by not purchasing them.

       95.     BRASSCRAFT, after learning that its water supply lines could suddenly fail as a

result of a circumferential fracture, had a post-sale duty to warn consumers of the possibility that

catastrophic failure and flooding could result from the failure of their water supply lines, even

when used for their intended purpose.

       96.     BRASSCRAFT’s water supply lines were distributed with no warnings/instructions

or, if any, with inadequate warnings/instructions.

       97.     The water supply lines were defective and unreasonably dangerous because

BRASSCRAFT failed to properly package and/or label the water supply lines to give reasonable

warnings of danger about the water supply lines; and/or failed to give reasonably complete

instructions on proper use of the water supply lines; when BRASSCRAFT, by exercising

reasonable diligence, could have made such warnings and/or instructions available to Schedule A

Plaintiffs’ Insureds.

       98.     A warning/instruction is adequate if it reasonably discloses all inherent risks and if

the product is safe when used as directed. A warning/instruction can be defective and/or inadequate

based on its content or the manner in which the warning/instruction is communicated. An adequate

warning/instruction not only conveys a fair indication of the nature of the dangers involved but

also the degree of intensity demanded by the nature of the risk. Warnings/instructions may also

be inadequate based on their form, manner of expression or lack of exigency.

       99.     The water supply lines were used by Schedule A Plaintiffs’ Insureds in a reasonably

anticipated manner.



                                                19
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 20 of 51 PageID #: 26



        100.    BRASSCRAFT is strictly liable to Plaintiffs under R.S.Mo.§ 537.60 and other

applicable law for the injuries suffered by Plaintiffs because the water supply lines of Schedule A

Plaintiffs’ Insureds were defective and unreasonably dangerous for their intended use and

BRASSCRAFT’S failure to warn Plaintiffs’ Insureds of this condition proximately caused the

aforementioned damages.

        101.    BRASSCRAFT’s water supply lines provided no warnings/instructions or the

warning was inadequate or provided inadequate instructions as to the coupling nut in one or more

of the following ways:

                a.     Failing to warn purchasers and users of the useful life of the water supply
        line and the coupling nut, the likelihood of failure after expiration of the useful life and
        the need to replace the water supply line before the expiration of useful life to avoid
        damage to their property;

                b.     Failing to warn purchasers and users of the risk of causing a fracture of the
        coupling nut by over tightening during installation and failing to advise purchasers and
        users of how to install the water supply lines so as not to over tighten the coupling nut
        and cause such fractures and damage to their property;

                 c.     Failing to warn purchasers and users never to use a wrench or tool to
        tighten the plastic coupling nut because doing so would likely cause failure and damage
        to their property;

                 d.     Failing to warn purchasers and users that certain additives commonly
        found in the water supply and certain household chemicals promote failure and damage
        to their property; and

                e.      Failing to warn purchasers and users that the coupling nut and water
        supply line was substantially more prone to failure and causing damage to their property
        than traditional metal plumbing and other available products.

        102.    As a direct and proximate result of BRASSCRAFT’s aforesaid acts and/or

omissions, for which BRASSCRAFT is strictly liable, Schedule A Plaintiffs’ Insureds suffered

damage to their real and personal property, as well as the loss of use of said property, extra

expenses, and other incidental and consequential damages in an amount in excess of the minimum

jurisdictional limits of this Court.

                                                 20
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 21 of 51 PageID #: 27



       103.     By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Plaintiffs are legally, equitably, and contractually subrogated to the rights of

Schedule A Plaintiffs’ Insureds to the extent of such payments.

       104.     In the event that Plaintiffs become obligated to pay additional sums for these losses

in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly when the true

and exact costs thereof are ascertained.

                                  COUNT IV –NEGLIGENT DESIGN
                                         (BRASSCRAFT)

       105.     Schedule A Plaintiffs repeat and reallege the preceding paragraphs as if fully set

forth herein.

       106.     Schedule A Plaintiffs’ Insureds were members of the class of persons that

BRASSCRAFT should reasonably have foreseen as being subject to the harms caused by the water

supply lines’ defective condition.

       107.     The foreseeable risks of harm to property associated with the failure of these water

supply lines, including those of Schedule A Plaintiffs’ Insureds, and the severity of such harm was

substantial and warranted adequate care in the design of these water supply lines so as to minimize

the risk of failures and resulting harm.

       108.     The likelihood of the occurrence of harm to real and personal property as the result

of failure of these water supply lines, including those of Schedule A Plaintiffs’ Insureds, was

foreseeable by the manufacturer at the time the water supply lines were designed, manufactured

and distributed.

       109.     In the exercise of ordinary care, reasonable and feasible alternative designs were

available and readily achievable at the time these coupling nuts were designed.




                                                 21
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 22 of 51 PageID #: 28



       110.   The available and practical reasonable alternative designs would have eliminated

the propensity for failure of these water supply lines, including those of Schedule A Plaintiffs’

Insureds.

       111.   As the designer, manufacturer and/or seller of these water supply lines, including

those of Schedule A Plaintiffs’ Insureds, it was the duty of BRASSCRAFT to:

               a.       Use reasonable care in the design and engineering of its water supply
       lines, so that they would be reasonably fit for the intended, anticipated and reasonably
       foreseeable uses, including foreseeable misuses of the water supply lines;

              b.      Use reasonable care in the design and engineering of its water supply lines
       such that they would be equipped with all necessary and properly functioning safeguards
       which would prevent the plastic coupling nut from cracking and failing while it was
       being properly used; and

                c.     Use reasonable care in the design and engineering of its water supply lines
       as to eliminate any hazard that would permit the plastic coupling nut to fracture, resulting
       in damage.

       112.   BRASSCRAFT breached these duties in one or more of the following ways:

              a.     BRASSCRAFT knew or should have known that its water supply lines
       were designed without concern for safety and performance;

              b.      BRASSCRAFT failed to exercise ordinary care so as to design the
       coupling nut so that it would not fracture during the intended, anticipated and reasonably
       foreseeable use, including reasonably foreseeable misuse of the water supply lines.

               c.    BRASSCRAFT failed to exercise ordinary care in choosing the material
       for the manufacture of the coupling nuts;

               d.     BRASSCRAFT failed to exercise ordinary care so as to adequately
       understand the properties of the materials used for the manufacturing of the coupling
       nuts, and account for the properties of the material used for manufacturing the coupling
       nuts;

              e.      BRASSCRAFT failed to exercise ordinary care so as to account for
       design considerations applicable to the material from which the coupling nuts were made
       which were well known and commonly utilized at the time the coupling nuts were
       designed, including but not limited to avoiding sharp angles, notch sensitivity, material
       creep over time, and crazing and crack propagation over time;




                                                22
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 23 of 51 PageID #: 29



               f.    BRASSCRAFT failed to exercise ordinary care in the design of the molds
       used to manufacture the coupling nuts so as to minimize the occurrence of manufacturing
       defects;

              g.     BRASSCRAFT failed to exercise ordinary care so as to design a coupling
       that which would have an adequately long useful life without failure, to accommodate the
       reasonable expectation of consumers;

              h.      BRASSCRAFT failed to exercise ordinary care to test the design of the
       coupling not during the design phase so as to verify that it would not fracture during the
       intended, anticipated and reasonably foreseeable use, including reasonably foreseeable
       misuse of the water supply lines; and

              i.      BRASSCRAFT negligently designed the water supply line in other ways,
       under the circumstances, to be determined.

       113.    There were practical, economical and technically feasible alternative designs for

the water supply lines which would have prevented the damages to Plaintiffs.

       114.    As a direct and proximate result of BRASSCRAFT’s lack of ordinary care and

aforesaid negligent acts and/or omissions, for which BRASSCRAFT is liable, Schedule A

Plaintiffs’ Insureds suffered damage to their real and personal property, as well as the loss of use

of said property, extra expenses, and other incidental and consequential damages in an amount in

excess of the minimum jurisdictional limits of this Court.

       115.    By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Schedule A Plaintiffs are legally, equitably, and contractually subrogated to the

rights of Schedule A Plaintiffs’ Insureds to the extent of such payments.

       116.    In the event that Schedule A Plaintiffs become obligated to pay additional sums for

these losses in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly

when the true and exact costs thereof are ascertained.




                                                 23
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 24 of 51 PageID #: 30



                         COUNT V –NEGLIGENT MANUFACTURE
                                   (BRASSCRAFT)


       117.     Schedule A Plaintiffs repeat and reallege the preceding paragraphs as if fully set

forth herein.

       118.     BRASSCRAFT designed, engineered, manufactured, distributed, marketed,

packaged, labeled, constructed, tested, inspected, warranted, and/or sold water supply lines which

were used by Schedule A Plaintiffs’ Insureds.

       119.     In addition to being defective by design, some of the water supply lines sold by

BRASSCRAFT also contained manufacturing defects of the coupling nut which, independently

caused the coupling nuts to fail and rendered the water supply line unfit for the intended,

anticipated and reasonably foreseeable uses, including reasonably foreseeable misuses.

       120.     Such manufacturing defects included brittleness of the material, failure of the

material to properly fuse at the part line and voids in the material caused by failure to properly

maintain the operating temperature of both the molds used to manufacture the coupling nut and

the material being injected and the mold.

       121.     The water supply lines and coupling nuts, containing manufacturing defects left the

possession and control of BRASSCRAFT in such defective condition, and were installed and

utilized in such defective condition, without substantial alteration.

       122.     Schedule A Plaintiffs’ Insureds were members of the class of persons that

BRASSCRAFT should reasonably have foreseen as being subject to the harms caused by the water

supply lines’ defective condition.

       123.     The foreseeable risks of harm to property associated with the failure of these water

supply lines, including those of Schedule A Plaintiffs’ Insureds, and the severity of such harm was



                                                 24
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 25 of 51 PageID #: 31



substantial and warranted adequate care in the manufacture of these water supply lines so as to

minimize the risk of failures and resulting harm.

       124.    The likelihood of the occurrence of harm to real and personal property as the result

of failure of these water supply lines, including those of Schedule A Plaintiffs’ Insureds, was

foreseeable by the manufacturer at the time the water supply lines were manufactured and

distributed.

       125.    As the manufacturer of these water supply lines, including those of Schedule A

Plaintiffs’ Insureds, it was the duty of BRASSCRAFT to:

               a.     Use reasonable care in the manufacturing and assembling of its water supply
       lines, so that they would be reasonably fit for intended, anticipated and reasonably
       foreseeable uses, including foreseeable misuses of the water supply lines; and

               b.     Use reasonable care in the manufacturing and assembling of its water supply
       lines as to eliminate any hazard that would permit the plastic coupling nut to fracture,
       resulting in damage.

       126.    BRASSCRAFT breached these duties in one or more of the following ways:

             a.     BRASSCRAFT knew or should have known that its water supply lines were
       manufactured without concern for proper operating parameters;

              b.      BRASSCRAFT failed to exercise ordinary care during the manufacturing
       the coupling nuts to properly control mold and material temperatures.

               c.      BRASSCRAFT failed to exercise ordinary care in quality control so as to
       identify defectively manufactured coupling nuts before distribution.

             d.      BRASSCRAFT failed to exercise ordinary care in monitoring the
       manufacturing process so as to ensure quality control during manufacturing.

             e.     BRASSCRAFT knew or should have known that its water supply lines were
       manufactured without concern for the creation of voids;

             f.     BRASSCRAFT knew or should have known that its water supply lines were
       manufactured without concern for production complying with design specifications;

             g.     BRASSCRAFT knew or should have known that its water supply lines were
       manufactured without concern for the final product becoming more brittle; and



                                                25
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 26 of 51 PageID #: 32



               h.     BRASSCRAFT negligently manufactured the water supply line in other
        ways, under the circumstances, to be determined.

        127.    As a direct and proximate result of BRASSCRAFT’s aforesaid negligent acts

and/or omissions, for which BRASSCRAFT is liable, Schedule A Plaintiffs’ Insureds suffered

damage to their real and personal property, as well as the loss of use of said property, extra

expenses, and other incidental and consequential damages in an amount in excess of the minimum

jurisdictional limits of this Court.

        128.    By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Schedule A Plaintiffs are legally, equitably, and contractually subrogated to the

rights of Schedule A Plaintiffs’ Insureds to the extent of such payments.

        129.    In the event that Schedule A Plaintiffs become obligated to pay additional sums for

these losses in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly

when the true and exact costs thereof are ascertained.

                   COUNT VI – NEGLIGENT FAILURE TO WARN/INSTRUCT OR
                           INADEQUATE WARNING/INSTRUCTION
                                     (BRASSCRAFT)

        130.    Schedule A Plaintiffs repeat and reallege the preceding paragraphs as if fully set

forth herein.

        131.    BRASSCRAFT designed, engineered, manufactured, distributed, marketed,

packaged, labeled, constructed, tested, inspected, warranted, and/or sold in the ordinary course of

BRASSCRAFT’s business, thus placing the water supply lines in the stream of commerce, the

defective and unreasonably dangerous water supply lines, to Schedule A Plaintiffs’ Insureds.

        132.    Schedule A Plaintiffs’ Insureds were members of the class of persons that

BRASSCRAFT should reasonably have foreseen as being subject to the harms caused by the water

supply lines’ defective condition.


                                                 26
                                                                                                          Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 27 of 51 PageID #: 33



       133.    BRASSCRAFT knew, or should have known, that the water supply lines contained

latent hazards and defects and that consumers would not comprehend the latent hazards and defects

without adequate warnings/instructions.

       134.    BRASSCRAFT knew, or should have known, that the water supply lines, including

those of Schedule A Plaintiffs’ Insureds, were highly susceptible to failure under expected

installation and use conditions and that consumers would not repeatedly replace their water supply

lines without adequate warnings/instructions.

       135.    BRASSCRAFT knew, or should have known, that Schedule A Plaintiffs’ Insureds

would use the water supply lines without first inspecting their durability.

       136.     BRASSCRAFT failed to inform Schedule A Plaintiffs’ Insureds as to the water

supply lines’ susceptibility to sudden catastrophic failure.

       137.    BRASSCRAFT failed to warn/instruct consumers, including Schedule A Plaintiffs’

Insureds, that it was necessary to periodically inspect and replace the water supply lines, even if

the water supply lines had not yet failed or even if the water supply lines were still within the

warranty period measured after the consumer’s date of purchase of the water supply lines.

       138.    BRASSCRAFT had a duty to supply necessary and adequate warnings of risks and

hazards associated with the use of the water supply lines, including those of Schedule A Plaintiffs’

Insureds, which were known or reasonably knowable to BRASSCRAFT and which were likely

unknown to or unappreciated by the purchasers and users of the water supply lines.

       139.    BRASSCRAFT breached this duty to Schedule A Plaintiffs’ Insureds, to supply

necessary and adequate warnings by;

                a.     Failing to warn purchasers and users of the useful life of the water supply
       line and the coupling nut, the likelihood of failure after expiration of the useful life and the
       need to replace the water supply line before the expiration of useful life to avoid damage
       to their property;


                                                 27
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 28 of 51 PageID #: 34



               b.     Failing to warn purchasers and users of the risk of causing a fracture of the
       coupling nut by over tightening during installation and failing to advise purchasers and
       users of how to install the water supply lines so as not to over tighten the coupling nut and
       cause such fractures and damage to their property;

               c.     Failing to warn purchasers and users never to use a wrench or tool to tighten
       the plastic coupling nut because doing so would likely cause failure and damage to their
       property;

               d.     Failing to warn purchasers and users that certain additives commonly found
       in the water supply and certain household chemicals promote failure and damage to their
       property; and

               e.     Failing to warn purchasers and users that the coupling nut and water supply
       line was substantially more prone to failure and causing damage to their property than
       traditional metal plumbing and other available products.

       140.      The water supply lines were defective and unfit for the intended, anticipated and

reasonably foreseeable uses, including reasonably foreseeable misuses of the water supply lines

due to due to the lack of and inadequacy of warnings and instructions.

       141.      Had necessary and adequate warnings been supplied, the purchasers and users of

the water supply lines, including Schedule A Plaintiffs’ Insureds, would have either not purchased

and not used the water supply lines or would have otherwise avoided harm to their property.

       142.      As a direct and proximate result of BRASSCRAFT’s failure to supply necessary

and adequate warnings and instructions, Schedule A Plaintiffs’ Insureds suffered damage to their

real and personal property, as well as the loss of use of said property, extra expenses, and other

incidental and consequential damages in an amount in excess of the minimum jurisdictional limits

of this Court.

       143.      By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Schedule A Plaintiffs are legally, equitably, and contractually subrogated to the

rights of Schedule A Plaintiffs’ Insureds to the extent of such payments.




                                                 28
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 29 of 51 PageID #: 35



       144.     In the event that Schedule A Plaintiffs become obligated to pay additional sums for

these losses in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly

when the true and exact costs thereof are ascertained.

                        COUNT VII – BREACH OF IMPLIED WARRANTY OF
                                     MERCHANTABILITY
                                       (BRASSCRAFT)

       145.     Schedule A Plaintiffs repeat and reallege the preceding paragraphs as if fully set

forth herein.

       146.     At the time BRASSCRAFT designed, engineered, manufactured, assembled, sold,

and distributed the water supply lines and placed them into the stream of commerce,

BRASSCRAFT impliedly, warranted and represented that its water supply lines were

merchantable at the time of sale, reasonably, fit and suitable for intended, anticipated and

reasonably foreseeable use, including reasonably foreseeable misuse that they were in no way

dangerous or defective in design or manufacture; nor were they dangerous or defective due to

absent or inadequate warnings, guarding and/or instructions.

       147.     The risk of damage to the user’s property associated with failure of the water supply

lines and coupling nuts and the severity of this risk was foreseeable by BRASSCRAFT.

       148.     The likelihood of the occurrence of the failure of the coupling nut on the water

supply line and resulting damage to the user’s property was foreseeable by BRASSCRAFT at the

time it designed, manufactured and sold these water supply lines.

       149.     There were available, at the time these water supply lines were designed

manufactured and sold, practical and reasonable alternative designs that would eliminate the

failure and risk of property damage to the user.

       150.     The failure of BRASSCRAFT to utilize the available alternative designs which

were practical, technically feasible and economically feasible rendered these water supply lines

                                                   29
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 30 of 51 PageID #: 36



not merchantable for sale, defective, prone to failure and unfit for the intended, anticipated and

recently foreseeable uses, including reasonably foreseeable misuses of such water supply lines.

       151.    The water supply lines and coupling nuts were also prone to failure and unfit for

the intended, anticipated and reasonably foreseeable uses, including reasonably foreseeable

misuses of such water supply lines by reason of lack of or inadequacy of warnings and instructions,

and thus not merchantable at the time of sale, as described in the previous paragraphs.

       152.    The coupling nuts and associated water supply lines were not only not merchantable

and defective by design, but also not merchantable, defective and unfit for their intended,

anticipated and reasonably foreseeable uses, including reasonably foreseeable misuses by reason

of manufacturing defects, including but not limited to failure to control mold and material

temperatures during manufacturing, voids within the material, incomplete fusing of the material,

brittleness of the material, failure to monitor the manufacturing process for quality control during

the process, and failure to employ adequate quality control so as to identify defectively

manufactured coupling nuts before distribution.

       153.    The above listed warranties implied by law were breached by BRASSCRAFT in

that the water supply lines, that caused Plaintiffs to suffer damages, were defective and prone to

failure during the intended, anticipated and reasonably foreseeable use, including reasonably

foreseeable misuses of the water supply lines and thus were not merchantable at the time of sale.

       154.    As a direct and proximate result of and as the natural and foreseeable consequence

of BRASSCRAFT’s aforesaid breach of warranty, for which BRASSCRAFT is liable, Schedule

A Plaintiffs’ Insureds suffered damage to their real and personal property, as well as the loss of

use of said property, extra expenses, and other incidental and consequential damages in an amount

in excess of the minimum jurisdictional limits of this Court.



                                                30
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 31 of 51 PageID #: 37



       155.    DEFENDANTS have notice of the aforesaid breach of warranty as to Schedule A

Plaintiffs’ Insureds and consumers at large.

       156.    By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Schedule A Plaintiffs are legally, equitably, and contractually subrogated to the

rights of Schedule A Plaintiffs’ Insureds to the extent of such payments.

       157.    In the event that Schedule A Plaintiffs become obligated to pay additional sums for

these losses in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly

when the true and exact costs thereof are ascertained.

                       COUNT VIII – STRICT LIABILITY - DESIGN DEFECT
                                          (MASCO)

       158.    Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth herein.

       159.    MASCO designed, engineered, manufactured, distributed, marketed, packaged,

labeled, constructed, tested, inspected, warranted, and/or sold in the ordinary course of MASCO’s

business, thus placing the water supply lines in the stream of commerce, the defective and

unreasonably dangerous water supply lines to Schedule A Plaintiffs’ Insureds.

       160.    The water supply lines that MASCO designed, engineered, manufactured,

distributed, marketed, packaged, labeled, constructed, tested, inspected, warranted, and/or sold,

thus placing the water supply lines in the stream of commerce, were defective and unreasonably

dangerous in their design, and were defective and unreasonably dangerous when they left

MASCO’s control.

       161.    At the times the water supply lines were sold, they were in the same unreasonably

dangerous, defective condition when put to their reasonably anticipated use as water supply lines

to plumbing fixtures, in which they left MASCO’s possession and/or control.




                                                 31
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 32 of 51 PageID #: 38



          162.   Schedule A Plaintiffs’ Insureds were members of the class of persons that MASCO

should reasonably have foreseen as being subject to the harms caused by the water supply lines’

defective condition and Schedule A Plaintiffs’ Insureds used the water supply lines as reasonably

anticipated by MASCO as water supply lines to plumbing fixtures.

          163.   MASCO knew, or should have known, that the water supply lines, including those

of Schedule A Plaintiffs’ Insureds, contained non-obvious and unreasonable dangers in their

design.

          164.   MASCO is strictly liable to Plaintiffs under R.S.Mo.§ 537.60 and other applicable

law for the injuries suffered by Plaintiffs because the water supply lines of Schedule A Plaintiffs’

Insureds were defective and unreasonably dangerous for their intended use when put to their

reasonably anticipated use by Plaintiffs’ Insureds as plumbing fixtures.

          165.   DEFENDANTS’ water supply lines, including those of Schedule A Plaintiffs’

Insureds, were unreasonably dangerous and defectively designed in one or more of the following

ways:

                 a.      MASCO designed the water supply lines and coupling nuts without
                         concern for safety and performance;

                  b.      MASCO designed the water supply lines and coupling nuts in a manner
          that fractures during its intended, anticipated use;
                 c.      MASCO designed the water supply lines and coupling nuts without
          choosing the proper material for their manufacture;
                 d.      MASCO designed the water supply lines and coupling nuts without
          adequately accounting for the properties of the materials used for manufacturing of the
          coupling nuts;
                 e.     MASCO designed the water supply lines and coupling nuts without mold
          design optimized to achieve the functional design goal;

               f.     MASCO designed the water supply lines and coupling nuts without
          maximum functionality;



                                                  32
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 33 of 51 PageID #: 39



                 g.     MASCO designed the water supply lines and coupling nuts in a manner that
         failed to avoid sharp angles and was susceptible to notch sensitivity, material creep over
         time, and crazing and crack propagation over time;
                h.      MASCO designed the water supply lines and coupling nuts without
         concern for the molds used to manufacture the coupling nuts, thus failing to minimize the
         occurrence of manufacturing defects;
                i.     MASCO failed to design water supply lines and coupling nuts that would
         have an adequately long useful life;
                 j.     MASCO designed the water supply lines and coupling nuts without testing
         the coupling nuts during the design phase so as to verify that it would not fracture during
         the intended, anticipated use;
                 k.    MASCO defectively designed the water supply lines in other ways, under
         the circumstances, to be determined.

         166.   As a direct and proximate result of MASCO’s aforesaid acts and/or omissions, for

which MASCO is strictly liable, Schedule A Plaintiffs’ Insureds suffered damage to their real and

personal property, as well as the loss of use of said property, extra expenses, and other incidental

and consequential damages in an amount in excess of the minimum jurisdictional limits of this

Court.

         167.   By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Plaintiffs are legally, equitably, and contractually subrogated to the rights of

Schedule A Plaintiffs’ Insureds to the extent of such payments.

         168.   In the event that Plaintiffs become obligated to pay additional sums for these losses

in the future, Plaintiffs pray for leave to amend this Petition accordingly when the true and exact

costs thereof are ascertained.

                   COUNT IX – STRICT LIABILITY - MANUFACTURING DEFECT
                                         (MASCO)


         169.   Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth herein.




                                                  33
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 34 of 51 PageID #: 40



       170.    MASCO designed, engineered, manufactured, distributed, marketed, packaged,

labeled, constructed, tested, inspected, warranted, and/or sold in the ordinary course of MASCO’s

business, thus placing the water supply lines in the stream of commerce, the defective and

unreasonably dangerous water supply lines, to Schedule A Plaintiffs’ Insureds.

       171.    The water supply lines that MASCO designed, engineered, manufactured,

constructed, tested, inspected, packaged, labeled, marketed, distributed, sold, warranted, and/or

performed, thus placing the water supply lines in the stream of commerce, were defective and

unreasonably dangerous in their manufacturing process, and were defective and unreasonably

dangerous when they left MASCO’s control.

       172.    At the times the water supply lines were sold, they were in the same unreasonably

dangerous, defective condition when put to their reasonably anticipated use as water supply lines

to plumbing fixtures, in which they left MASCO’s possession and/or control.

       173.    Schedule A Plaintiffs’ Insureds were members of the class of persons that MASCO

should reasonably have foreseen as being subject to the harms caused by the water supply lines’

defective condition and Schedule A Plaintiffs’ Insureds used the water supply lines as reasonably

anticipated by MASCO as water supply lines to plumbing fixtures.

       174.    MASCO knew, or should have known, that the water supply lines contained non-

obvious and unreasonable dangers in the manner by which they were manufactured.

       175.    MASCO is strictly liable to Plaintiffs under R.S.Mo.§ 537.60 and other applicable

law for the injuries suffered by Plaintiffs because the water supply lines of Schedule A Plaintiffs’

Insureds were defective and unreasonably dangerous for their intended use when put to their

reasonably anticipated use by Plaintiffs’ Insureds as plumbing fixtures.




                                                34
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 35 of 51 PageID #: 41



         176.   MASCO’s water supply lines, including those of Schedule A Plaintiffs’ Insureds,

were defectively and unreasonably dangerously manufactured in one or more of the following

ways:

                a.     MASCO did not manufacture the water supply lines and coupling nuts
                       using proper operating parameters;

                b.     MASCO manufactured the water supply lines and coupling nuts without
         using proper mold temperature controls;

                 c.     MASCO manufactured the water supply lines and coupling nuts so as to
         create defective and unreasonably dangerous voids;

                 d.      MASCO manufactured the water supply lines without proper design
         specifications; and

                 e.      MASCO manufactured the water supply lines and coupling nuts so as to
         create a final product that was defective and unreasonably dangerously brittle; and

                f.      MASCO defectively and unreasonably dangerously manufactured the
         water supply lines in other ways, under the circumstances, to be determined.

         177.   As a direct and proximate result of MASCO’s aforesaid acts and/or omissions, for

which MASCO is strictly liable, Schedule A Plaintiffs’ Insureds suffered damage to their real and

personal property, as well as the loss of use of said property, extra expenses, and other incidental

and consequential damages in an amount in excess of the minimum jurisdictional limits of this

Court.

         178.   By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Plaintiffs are legally, equitably, and contractually subrogated to the rights of

Schedule A Plaintiffs’ Insureds to the extent of such payments.

         179.   In the event that Plaintiffs become obligated to pay additional sums for these losses

in the future, Plaintiffs pray for leave to amend this Petition accordingly when the true and exact

costs thereof are ascertained.




                                                 35
                                                                                                     Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 36 of 51 PageID #: 42



        COUNT X – STRICT LIABILITY - FAILURE TO WARN/INSTRUCT OR
                    INADEQUATE WARNING/INSTRUCTION
                                  (MASCO)

       180.          Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth

           herein.

       181.   MASCO designed, engineered, manufactured, distributed, marketed, packaged,

labeled, constructed, tested, inspected, warranted, and/or sold in the ordinary course of MASCO’s

business, thus placing the water supply lines in the stream of commerce, the defective and

unreasonably dangerous water supply lines, to Schedule A Plaintiffs’ Insureds.

       182.   The water supply lines that MASCO designed, engineered, manufactured,

distributed, marketed, packaged, labeled, constructed, tested, inspected, warranted, and/or sold

were defective and unreasonably dangerous in their design and manufacture, and were defective

and unreasonably dangerous when they left MASCO’s control.

       183.   At the times the water supply lines were sold, they were in the same unreasonably

dangerous, defective condition when put to their reasonably anticipated use as water supply lines

to plumbing fixtures, in which they left MASCO’s possession and/or control.

       184.   Schedule A Plaintiffs’ Insureds were members of the class of persons that MASCO

should reasonably have foreseen as being subject to the harms caused by the water supply lines’

defective condition and Schedule A Plaintiffs’ Insureds used the water supply lines as reasonably

anticipated by MASCO as water supply lines to plumbing fixtures.

       185.   MASCO knew, or should have known, that the water supply lines contained a non-

obvious and unreasonably dangerous condition, that consumers, including Schedule A Plaintiffs’

Insureds, would not comprehend the danger without adequate warnings/instructions when putting




                                                 36
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 37 of 51 PageID #: 43



the water supply lines to their reasonably anticipated use without knowledge of the water supply

lines’ characteristics.

        186.    MASCO knew, or should have known, that the water supply lines were highly

susceptible to failure under expected installation and use conditions and that consumers, including

Schedule A Plaintiffs’ Insureds, would not repeatedly replace their water supply lines without

adequate warnings/instructions.

        187.    MASCO knew, or should have known, that consumers, including Schedule A

Plaintiffs’ Insureds, would use the water supply lines without first inspecting their durability.

        188.    MASCO failed to inform consumers, including Schedule A Plaintiffs’ Insureds, as

to the water supply lines’ susceptibility to sudden catastrophic failure.

        189.    MASCO failed to warn consumers, including Schedule A Plaintiffs’ Insureds, that

it was necessary to periodically inspect and replace the water supply lines, even if the water supply

lines had not yet failed or even if the water supply lines were still within the warranty period

measured after the consumer’s date of purchase of the water supply lines.

        190.    The water supply lines were defective and unreasonably dangerous due to

inadequate warnings/instructions, inadequate inspection and testing, and inadequate reporting

regarding the results of quality control testing and safety inspections, or lack thereof.

        191.    Had Schedule A Plaintiffs’ Insureds been adequately warned/instructed concerning

the likelihood that the water supply lines would fail, they would have taken steps to avoid damages

by replacing the water supply lines or by not purchasing them.

        192.    MASCO, after learning that its water supply lines could suddenly fail as a result of

a circumferential fracture, had a post-sale duty to warn consumers of the possibility that




                                                 37
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 38 of 51 PageID #: 44



catastrophic failure and flooding could result from the failure of their water supply lines, even

when used for their intended purpose.

       193.    MASCO’s water supply lines were distributed with no warnings/instructions or, if

any, with inadequate warnings/instructions.

       194.    The water supply lines were defective and unreasonably dangerous because

MASCO failed to properly package and/or label the water supply lines to give reasonable warnings

of danger about the water supply lines; and/or failed to give reasonably complete instructions on

proper use of the water supply lines; when MASCO, by exercising reasonable diligence, could

have made such warnings and/or instructions available to Schedule A Plaintiffs’ Insureds.

       195.    A warning/instruction is adequate if it reasonably discloses all inherent risks and if

the product is safe when used as directed. A warning/instruction can be defective and/or inadequate

based on its content or the manner in which the warning/instruction is communicated. An adequate

warning/instruction not only conveys a fair indication of the nature of the dangers involved but

also the degree of intensity demanded by the nature of the risk. Warnings/instructions may also

be inadequate based on their form, manner of expression or lack of exigency.

       196.    The water supply lines were used by Schedule A Plaintiffs’ Insureds in a reasonably

anticipated manner.

       197.    MASCO is strictly liable to Plaintiffs under R.S.Mo.§ 537.60 and other applicable

law for the injuries suffered by Plaintiffs because the water supply lines of Schedule A Plaintiffs’

Insureds were defective and unreasonably dangerous for their intended use and MASCO’S failure

to warn Plaintiffs’ Insureds of this condition proximately caused the aforementioned damages.




                                                38
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 39 of 51 PageID #: 45



         198.   MASCO’s water supply lines provided no warnings/instructions or the warning was

inadequate or provided inadequate instructions as to the coupling nut in one or more of the

following ways:

                a.      Failing to warn purchasers and users of the useful life of the water supply
                        line and the coupling nut, the likelihood of failure after expiration of the
                        useful life and the need to replace the water supply line before the
                        expiration of useful life to avoid damage to their property;

                 b.     Failing to warn purchasers and users of the risk of causing a fracture of the
         coupling nut by over tightening during installation and failing to advise purchasers and
         users of how to install the water supply lines so as not to over tighten the coupling nut
         and cause such fractures and damage to their property;

                  c.     Failing to warn purchasers and users never to use a wrench or tool to
         tighten the plastic coupling nut because doing so would likely cause failure and damage
         to their property;

                  d.     Failing to warn purchasers and users that certain additives commonly
         found in the water supply and certain household chemicals promote failure and damage
         to their property; and

                 e.      Failing to warn purchasers and users that the coupling nut and water
         supply line was substantially more prone to failure and causing damage to their property
         than traditional metal plumbing and other available products.

         199.   As a direct and proximate result of MASCO’s aforesaid acts and/or omissions, for

which MASCO is strictly liable, Schedule A Plaintiffs’ Insureds suffered damage to their real and

personal property, as well as the loss of use of said property, extra expenses, and other incidental

and consequential damages in an amount in excess of the minimum jurisdictional limits of this

Court.

         200.   By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Plaintiffs are legally, equitably, and contractually subrogated to the rights of

Schedule A Plaintiffs’ Insureds to the extent of such payments.




                                                 39
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 40 of 51 PageID #: 46



       201.     In the event that Plaintiffs become obligated to pay additional sums for these losses

in the future, Plaintiffs pray for leave to amend this Petition accordingly when the true and exact

costs thereof are ascertained.

                                  COUNT XI –NEGLIGENT DESIGN
                                            (MASCO)

       202.     Schedule A Plaintiffs repeat and reallege the preceding paragraphs as if fully set

forth herein.

       203.     Schedule A Plaintiffs’ Insureds were members of the class of persons that MASCO

should reasonably have foreseen as being subject to the harms caused by the water supply lines’

defective condition.

       204.     The foreseeable risks of harm to property associated with the failure of these water

supply lines, including those of Schedule A Plaintiffs’ Insureds, and the severity of such harm was

substantial and warranted adequate care in the design of these water supply lines so as to minimize

the risk of failures and resulting harm.

       205.     The likelihood of the occurrence of harm to real and personal property as the result

of failure of these water supply lines, including those of Schedule A Plaintiffs’ Insureds, was

foreseeable by the manufacturer at the time the water supply lines were designed, manufactured

and distributed.

       206.     In the exercise of ordinary care, reasonable and feasible alternative designs were

available and readily achievable at the time these coupling nuts were designed.

       207.     The available and practical reasonable alternative designs would have eliminated

the propensity for failure of these water supply lines, including those of Schedule A Plaintiffs’

Insureds.




                                                 40
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 41 of 51 PageID #: 47



       208.   As the designer, manufacturer and/or seller of these water supply lines, including

those of Schedule A Plaintiffs’ Insureds, it was the duty of MASCO to:

              a.      Use reasonable care in the design and engineering of its water supply
                      lines, so that they would be reasonably fit for the intended, anticipated and
                      reasonably foreseeable uses, including foreseeable misuses of the water
                      supply lines;

              b.      Use reasonable care in the design and engineering of its water supply lines
       such that they would be equipped with all necessary and properly functioning safeguards
       which would prevent the plastic coupling nut from cracking and failing while it was
       being properly used; and

                c.     Use reasonable care in the design and engineering of its water supply lines
       as to eliminate any hazard that would permit the plastic coupling nut to fracture, resulting
       in damage.

       209.   MASCO breached these duties in one or more of the following ways:

              a.      MASCO knew or should have known that its water supply lines were
                      designed without concern for safety and performance;

               b.      MASCO failed to exercise ordinary care so as to design the coupling nut
       so that it would not fracture during the intended, anticipated and reasonably foreseeable
       use, including reasonably foreseeable misuse of the water supply lines.

             c.      MASCO failed to exercise ordinary care in choosing the material for the
       manufacture of the coupling nuts;

              d.       MASCO failed to exercise ordinary care so as to adequately understand
       the properties of the materials used for the manufacturing of the coupling nuts, and
       account for the properties of the material used for manufacturing the coupling nuts;

               e.     MASCO failed to exercise ordinary care so as to account for design
       considerations applicable to the material from which the coupling nuts were made which
       were well known and commonly utilized at the time the coupling nuts were designed,
       including but not limited to avoiding sharp angles, notch sensitivity, material creep over
       time, and crazing and crack propagation over time;

               f.    MASCO failed to exercise ordinary care in the design of the molds used to
       manufacture the coupling nuts so as to minimize the occurrence of manufacturing
       defects;

              g.     MASCO failed to exercise ordinary care so as to design a coupling that
       which would have an adequately long useful life without failure, to accommodate the
       reasonable expectation of consumers;


                                                41
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 42 of 51 PageID #: 48



               h.     MASCO failed to exercise ordinary care to test the design of the coupling
       not during the design phase so as to verify that it would not fracture during the intended,
       anticipated and reasonably foreseeable use, including reasonably foreseeable misuse of
       the water supply lines; and

               i.    MASCO negligently designed the water supply line in other ways, under
       the circumstances, to be determined.

       210.     There were practical, economical and technically feasible alternative designs for

the water supply lines which would have prevented the damages to Plaintiffs.

       211.     As a direct and proximate result of MASCO’s lack of ordinary care and aforesaid

negligent acts and/or omissions, for which MASCO is liable, Schedule A Plaintiffs’ Insureds

suffered damage to their real and personal property, as well as the loss of use of said property,

extra expenses, and other incidental and consequential damages in an amount in excess of the

minimum jurisdictional limits of this Court.

       212.     By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Schedule A Plaintiffs are legally, equitably, and contractually subrogated to the

rights of Schedule A Plaintiffs’ Insureds to the extent of such payments.

       213.     In the event that Schedule A Plaintiffs become obligated to pay additional sums for

these losses in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly

when the true and exact costs thereof are ascertained.

                        COUNT XII –NEGLIGENT MANUFACTURE
                                      (MASCO)

       214.     Schedule A Plaintiffs repeat and reallege the preceding paragraphs as if fully set

forth herein.

       215.     MASCO designed, engineered, manufactured, distributed, marketed, packaged,

labeled, constructed, tested, inspected, warranted, and/or sold water supply lines which were used

by Schedule A Plaintiffs’ Insureds.


                                                 42
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 43 of 51 PageID #: 49



       216.    In addition to being defective by design, some of the water supply lines sold by

MASCO also contained manufacturing defects of the coupling nut which, independently caused

the coupling nuts to fail and rendered the water supply line unfit for the intended, anticipated and

reasonably foreseeable uses, including reasonably foreseeable misuses.

       217.    Such manufacturing defects included brittleness of the material, failure of the

material to properly fuse at the part line and voids in the material caused by failure to properly

maintain the operating temperature of both the molds used to manufacture the coupling nut and

the material being injected and the mold.

       218.    The water supply lines and coupling nuts, containing manufacturing defects left the

possession and control of MASCO in such defective condition, and were installed and utilized in

such defective condition, without substantial alteration.

       219.    Schedule A Plaintiffs’ Insureds were members of the class of persons that MASCO

should reasonably have foreseen as being subject to the harms caused by the water supply lines’

defective condition.

       220.    The foreseeable risks of harm to property associated with the failure of these water

supply lines, including those of Schedule A Plaintiffs’ Insureds, and the severity of such harm was

substantial and warranted adequate care in the manufacture of these water supply lines so as to

minimize the risk of failures and resulting harm.

       221.    The likelihood of the occurrence of harm to real and personal property as the result

of failure of these water supply lines, including those of Schedule A Plaintiffs’ Insureds, was

foreseeable by the manufacturer at the time the water supply lines were manufactured and

distributed.




                                                43
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 44 of 51 PageID #: 50



       222.      As the manufacturer of these water supply lines, including those of Schedule A

Plaintiffs’ Insureds, it was the duty of MASCO to:

                 a.     Use reasonable care in the manufacturing and assembling of its water supply
                        lines, so that they would be reasonably fit for intended, anticipated and
                        reasonably foreseeable uses, including foreseeable misuses of the water
                        supply lines; and

               b.     Use reasonable care in the manufacturing and assembling of its water supply
       lines as to eliminate any hazard that would permit the plastic coupling nut to fracture,
       resulting in damage.

       223.      MASCO breached these duties in one or more of the following ways:

                 a.     MASCO knew or should have known that its water supply lines were
                        manufactured without concern for proper operating parameters;

              b.      MASCO failed to exercise ordinary care during the manufacturing the
       coupling nuts to properly control mold and material temperatures.

               c.    MASCO failed to exercise ordinary care in quality control so as to identify
       defectively manufactured coupling nuts before distribution.

              d.       MASCO failed to exercise ordinary care in monitoring the manufacturing
       process so as to ensure quality control during manufacturing.

             e.     MASCO knew or should have known that its water supply lines were
       manufactured without concern for the creation of voids;

             f.     MASCO knew or should have known that its water supply lines were
       manufactured without concern for production complying with design specifications;

             g.     MASCO knew or should have known that its water supply lines were
       manufactured without concern for the final product becoming more brittle; and

              h.      MASCO negligently manufactured the water supply line in other ways,
       under the circumstances, to be determined.

       224.      As a direct and proximate result of MASCO’s aforesaid negligent acts and/or

omissions, for which MASCO is liable, Schedule A Plaintiffs’ Insureds suffered damage to their

real and personal property, as well as the loss of use of said property, extra expenses, and other

incidental and consequential damages in an amount in excess of the minimum jurisdictional limits

of this Court.

                                                 44
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 45 of 51 PageID #: 51



       225.     By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Schedule A Plaintiffs are legally, equitably, and contractually subrogated to the

rights of Schedule A Plaintiffs’ Insureds to the extent of such payments.

       226.     In the event that Schedule A Plaintiffs become obligated to pay additional sums for

these losses in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly

when the true and exact costs thereof are ascertained.

                  COUNT XIII – NEGLIGENT FAILURE TO WARN/INSTRUCT OR
                           INADEQUATE WARNING/INSTRUCTION
                                        (MASCO)

       227.     Schedule A Plaintiffs repeat and reallege the preceding paragraphs as if fully set

forth herein.

       228.     DEFENDANTS designed, engineered, manufactured, distributed, marketed,

packaged, labeled, constructed, tested, inspected, warranted, and/or sold in the ordinary course of

DEFENDANT’S business, thus placing the water supply lines in the stream of commerce, the

defective and unreasonably dangerous water supply lines, to Schedule A Plaintiffs’ Insureds.

       229.     Schedule A Plaintiffs’ Insureds were members of the class of persons that MASCO

should reasonably have foreseen as being subject to the harms caused by the water supply lines’

defective condition.

       230.     MASCO knew, or should have known, that the water supply lines contained latent

hazards and defects and that consumers would not comprehend the latent hazards and defects

without adequate warnings/instructions.

       231.     MASCO knew, or should have known, that the water supply lines, including those

of Schedule A Plaintiffs’ Insureds, were highly susceptible to failure under expected installation

and use conditions and that consumers would not repeatedly replace their water supply lines

without adequate warnings/instructions.

                                                 45
                                                                                                         Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 46 of 51 PageID #: 52



       232.    MASCO knew, or should have known, that Schedule A Plaintiffs’ Insureds would

use the water supply lines without first inspecting their durability.

       233.     MASCO failed to inform Schedule A Plaintiffs’ Insureds as to the water supply

lines’ susceptibility to sudden catastrophic failure.

       234.    MASCO failed to warn/instruct consumers, including Schedule A Plaintiffs’

Insureds, that it was necessary to periodically inspect and replace the water supply lines, even if

the water supply lines had not yet failed or even if the water supply lines were still within the

warranty period measured after the consumer’s date of purchase of the water supply lines.

       235.    MASCO had a duty to supply necessary and adequate warnings of risks and hazards

associated with the use of the water supply lines, including those of Schedule A Plaintiffs’

Insureds, which were known or reasonably knowable to MASCO and which were likely unknown

to or unappreciated by the purchasers and users of the water supply lines.

       236.    MASCO breached this duty to Schedule A Plaintiffs’ Insureds, to supply necessary

and adequate warnings by;

               a.      Failing to warn purchasers and users of the useful life of the water supply
                       line and the coupling nut, the likelihood of failure after expiration of the
                       useful life and the need to replace the water supply line before the expiration
                       of useful life to avoid damage to their property;

               b.     Failing to warn purchasers and users of the risk of causing a fracture of the
       coupling nut by over tightening during installation and failing to advise purchasers and
       users of how to install the water supply lines so as not to over tighten the coupling nut and
       cause such fractures and damage to their property;

               c.     Failing to warn purchasers and users never to use a wrench or tool to tighten
       the plastic coupling nut because doing so would likely cause failure and damage to their
       property;

               d.     Failing to warn purchasers and users that certain additives commonly found
       in the water supply and certain household chemicals promote failure and damage to their
       property; and



                                                  46
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 47 of 51 PageID #: 53



               e.     Failing to warn purchasers and users that the coupling nut and water supply
       line was substantially more prone to failure and causing damage to their property than
       traditional metal plumbing and other available products.

       237.      The water supply lines were defective and unfit for the intended, anticipated and

reasonably foreseeable uses, including reasonably foreseeable misuses of the water supply lines

due to due to the lack of and inadequacy of warnings and instructions.

       238.      Had necessary and adequate warnings been supplied, the purchasers and users of

the water supply lines, including Schedule A Plaintiffs’ Insureds, would have either not purchased

and not used the water supply lines or would have otherwise avoided harm to their property.

       239.      As a direct and proximate result of MASCO’s failure to supply necessary and

adequate warnings and instructions, Schedule A Plaintiffs’ Insureds suffered damage to their real

and personal property, as well as the loss of use of said property, extra expenses, and other

incidental and consequential damages in an amount in excess of the minimum jurisdictional limits

of this Court.

       240.      By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Schedule A Plaintiffs are legally, equitably, and contractually subrogated to the

rights of Schedule A Plaintiffs’ Insureds to the extent of such payments.

       241.      In the event that Schedule A Plaintiffs become obligated to pay additional sums for

these losses in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly

when the true and exact costs thereof are ascertained.

                        COUNT XIV – BREACH OF IMPLIED WARRANTY OF
                                     MERCHANTABILITY
                                         (MASCO)

       242.      Schedule A Plaintiffs repeat and reallege the preceding paragraphs as if fully set

forth herein.




                                                 47
                                                                                                       Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 48 of 51 PageID #: 54



       243.    At the time MASCO designed, engineered, manufactured, assembled, sold, and

distributed the water supply lines and placed them into the stream of commerce, MASCO

impliedly, warranted and represented that its water supply lines were merchantable at the time of

sale, reasonably, fit and suitable for intended, anticipated and reasonably foreseeable use,

including reasonably foreseeable misuse that they were in no way dangerous or defective in design

or manufacture; nor were they dangerous or defective due to absent or inadequate warnings,

guarding and/or instructions.

       244.    The risk of damage to the user’s property associated with failure of the water supply

lines and coupling nuts and the severity of this risk was foreseeable by MASCO.

       245.    The likelihood of the occurrence of the failure of the coupling nut on the water

supply line and resulting damage to the user’s property was foreseeable by MASCO at the time it

designed, manufactured and sold these water supply lines.

       246.    There were available, at the time these water supply lines were designed

manufactured and sold, practical and reasonable alternative designs that would eliminate the

failure and risk of property damage to the user.

       247.    The failure of MASCO to utilize the available alternative designs which were

practical, technically feasible and economically feasible rendered these water supply lines not

merchantable for sale, defective, prone to failure and unfit for the intended, anticipated and

reasonably foreseeable uses, including reasonably foreseeable misuses of such water supply lines.

       248.    The water supply lines and coupling nuts were also prone to failure and unfit for

the intended, anticipated and reasonably foreseeable uses, including reasonably foreseeable

misuses of such water supply lines by reason of lack of or inadequacy of warnings and instructions,

and thus not merchantable at the time of sale, as described in the previous paragraphs.



                                                   48
                                                                                                        Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 49 of 51 PageID #: 55



       249.    The coupling nuts and associated water supply lines were not only not merchantable

and defective by design, but also not merchantable, defective and unfit for their intended,

anticipated and reasonably foreseeable uses, including reasonably foreseeable misuses by reason

of manufacturing defects, including but not limited to failure to control mold and material

temperatures during manufacturing, voids within the material, incomplete fusing of the material,

brittleness of the material, failure to monitor the manufacturing process for quality control during

the process, and failure to employ adequate quality control so as to identify defectively

manufactured coupling nuts before distribution.

       250.    The above listed warranties implied by law were breached by MASCO in that the

water supply lines, that caused Plaintiffs to suffer damages, were defective and prone to failure

during the intended, anticipated and reasonably foreseeable use, including reasonably foreseeable

misuses of the water supply lines and thus were not merchantable at the time of sale.

       251.    As a direct and proximate result of and as the natural and foreseeable consequence

of MASCO’s aforesaid breach of warranty, for which MASCO is liable, Schedule A Plaintiffs’

Insureds suffered damage to their real and personal property, as well as the loss of use of said

property, extra expenses, and other incidental and consequential damages in an amount in excess

of the minimum jurisdictional limits of this Court.

       252.    DEFENDANTS have notice of the aforesaid breach of warranty as to Schedule A

Plaintiffs’ Insureds and consumers at large.

       253.    By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policies, Schedule A Plaintiffs are legally, equitably, and contractually subrogated to the

rights of Schedule A Plaintiffs’ Insureds to the extent of such payments.




                                                 49
                                                                                                      Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 50 of 51 PageID #: 56



       254.    In the event that Schedule A Plaintiffs become obligated to pay additional sums for

these losses in the future, Schedule A Plaintiffs pray for leave to amend this Petition accordingly

when the true and exact costs thereof are ascertained.

                          COUNT XV – ALLEGATIONS - DAMAGES
       255.    All Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth

           herein.

       256.    DEFENDANTS’ breaches of their duties were the proximate cause of the injuries

           and damages suffered by Plaintiffs which injuries and damages include, but are not

           limited to the following:

               a.    For the full extent of the amounts paid by Plaintiffs to their Insureds;
               b.    For pre-judgment interest according to proof;
               c.    For post-judgment interest according to proof;
               d.    For Plaintiffs’ costs of suit herein;
               e.    For such other and further relief as to the Court may deem just and proper.

       WHEREFORE, Plaintiffs pray for damages against Defendants in such amount as shall be

deemed fair and just by a jury at the time of trial for whatever amount above $25,000.00 Plaintiffs

are found to be entitled, plus interest and costs to be taxed.




                                                       Respectfully submitted,

                                                       GABRIS LAW, LLC

                                               BY:     /s/ Daniel P. Gabris
                                                       Daniel P. Gabris, #66717
                                                       2333 Grissom Dr., Ste. 107
                                                       St. Louis, MO 63146
                                                       314.624.1005
                                                       314.272.3070 (facsimile)
                                                       DG@GabrisLaw.com


                                                       Attorney for Plaintiffs

                                                  50
                                                                                                                              Electronically Filed - St Louis County - October 14, 2019 - 03:27 PM
           Case: 4:19-cv-03180-RLW Doc. #: 1-1 Filed: 12/02/19 Page: 51 of 51 PageID #: 57
                                                          SCHEDULE A                          19SL-CC04524
Stutman
Law File      Plaintiff          Insured       Claim Number         DOL        Damages               Loss Location
   No

             Lititz Mutual
                                                                                            1851 Ferguson Ave, Ferguson, MO
SL-10847       Insurance       Ray, Yolanda    02-2014-0004396   11/16/2014   $47,981.81
                                                                                                        63133
               Company

           Auto Club Family                                                                        1879 Chimney Point
SL-11746      Insurance       Myers, Michael     HO1260088       3/21/2014    $242,788.44     Sunrise Beach, MO 65079/879
              Company                                                                        Cobbs Point, Sunrise Beach, MO
